Citation Nr: 1044367	
Decision Date: 11/26/10    Archive Date: 12/03/10

DOCKET NO.  08-37 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, 
Louisiana


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for 
arthritis, lumbosacral spine.  

2.  Entitlement to a total rating based upon individual 
unemployability based upon service-connected disabilities (TDIU).  


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel



INTRODUCTION

The Veteran served on active duty from August 1966 to 
August 1969.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision rendered in August 2007 by the 
New Orleans, Louisiana, Department of Veterans Affairs (VA) 
Regional Office (RO), which granted service connection for 
arthritis, lumbosacral spine, and awarded a 20 percent rating , 
effective June 2001.  

The issue of a TDIU being remanded is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Prior to September 26, 2003, arthritis, lumbosacral spine, 
was productive of moderate limitation of motion; severe 
limitation of motion or severe disability was not shown.  

2.  Since September 26, 2003, arthritis, lumbosacral spine was 
productive of complaints of pain, but there is no evidence of 
forward flexion of the thoracolumbar spine 30 degrees or less, 
nor is favorable ankylosis of the entire thoracolumbar spine 
shown.  



CONCLUSION OF LAW

The criteria for an initial rating in excess of 20 percent for 
arthritis, lumbosacral spine, have not been met.  38 U.S.C.A. §§ 
1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.40, 
4.45, 4.59, 4.71a, DCs 5003, 5010, 5242, 5292, 5295 (2003) 
(2010).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Assist and Notify

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA is 
required to notify the Veteran of any evidence that is necessary 
to substantiate his claim.  This includes notifying the Veteran 
of the evidence VA will attempt to obtain and that which the 
Veteran is responsible for submitting.  Proper notice must inform 
the Veteran of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that the VA will 
seek to provide; and (3) that the Veteran is expected to provide.  
See 38 C.F.R. § 3.159 (2009).  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

These notice requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, a 
connection between the veteran's service and the disability, 
degree of disability, and the effective date of the disability.  
See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Further, this 
notice must include information that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.  This notice must be 
provided prior to an initial unfavorable decision on a claim by 
the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Veteran's claim arises from his disagreement with the initial 
evaluation for arthritis, lumbosacral spine, following the grant 
of service connection.  

The Veteran's notice for service connection was received in 
July 2001 and August 2001 prior to the unfavorable decision by 
the RO.  Service connection for arthritis, lumbosacral spine, was 
granted in a rating decision of August 2007.  He appealed the 
assigned 20 percent disability rating..  The Courts have held 
that, once service connection is granted, the claim is 
substantiated, additional notice is not required, and any defect 
in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).  Therefore, no further notice is needed under VCAA for 
the initial rating claim.  

As to VA's duty to assist, the RO associated the Veteran's VA 
treatment records, private treatment records, and the Social 
Security disability decision and the records upon which the 
determination was made, with the claims file.  The Veteran has 
not identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  

The Veteran was afforded a July 2006 examination for the purpose 
of determining the nature and severity of his low back 
disability.  There is no objective evidence indicating that there 
has been a material change in the severity of the Veteran's low 
back since the July 2006 VA examination.  The Veteran has not 
asserted that his condition has worsened since that time, only 
his general belief that his condition warrants a 100 percent 
rating.  Indeed, there is no evidence that the Veteran even 
receives current treatment (private or VA) for his low back 
disability.  The duty to assist does not require that a claim be 
remanded solely because of the passage of time since an otherwise 
adequate examination was conducted.  VAOPGCPREC 11-95.  The Board 
finds the above VA examination report to be thorough and adequate 
upon which to base a decision with regard to the Veteran's claim.  
The VA examiner personally interviewed and examined the Veteran, 
including eliciting a history from the Veteran, and provided the 
information necessary to evaluate the Veteran's disability under 
the applicable rating criteria.

In light of the foregoing, the Board finds no further notice or 
assistance is required to fulfill VA's duty to assist in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).


(CONTINUED NEXT PAGE)

Initial Increased Rating 

The Veteran asserts that his arthritis, lumbosacral spine, is 
more severe than the current evaluation reflects.  He maintains 
that he has pain and is disabled as a result of his lumbosacral 
spine arthritis.  He also maintains that he believes that he 
warrants a 100 percent rating for this disability.  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155 (West 2002);  38 C.F.R. Part 4 
(2010).  Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if the 
disability more closely approximates the criteria required for 
that rating.  Otherwise, the lower rating will be assigned. 38 
C.F.R. § 4.7 (2010).

When, after careful consideration of all procurable and assembled 
data, a reasonable doubt arises regarding the degree of 
disability, such doubt will be resolved in favor of the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2010).  

In determining the level of impairment, the disability must be 
considered in the context of the whole recorded history. 38 
C.F.R. §§ 4.2, 4.41 (2010).  An evaluation of the level of 
disability present also includes consideration of the functional 
impairment of the appellant's ability to engage in ordinary 
activities, including employment.  38 C.F.R. § 4.10 (2010).  

When the appeal arises from an initial rating, consideration must 
be given to whether staged ratings should be assigned to reflect 
entitlement to a higher rating at any point during the pendency 
of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the system, 
to perform the normal working movements of the body with normal 
excursion, strength, speed, coordination, and endurance.  It is 
essential that the examination on which ratings are based 
adequately portray the anatomical damage and the functional loss 
with respect to all of these elements.  In evaluating 
disabilities of the musculoskeletal system, it is necessary to 
consider, along with the schedular criteria, functional loss due 
to flare-ups of pain, fatigability, incoordination, pain on 
movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  
The functional loss may be due to absence of part, or all, of the 
necessary bones, joints and muscles, or associated innervations, 
or other pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use must 
be regarded as seriously disabled.  38 C.F.R. § 4.40.  Pain on 
movement, swelling, deformity or atrophy of disuse as well as 
instability of station, disturbance of locomotion, interference 
with sitting, standing and weight bearing are relevant 
considerations for determination of joint disabilities.  38 
C.F.R. § 4.45.  Painful, unstable, or misaligned joints due to a 
healed injury are entitled to at least the minimal compensable 
rating for the joint.  38 C.F.R. § 4.59.

When all of the evidence is assembled, VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either event, 
or whether a fair preponderance of the evidence is against the 
claim, in which case the claim is denied.  Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990).

The Board has reviewed all of the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
reasons and bases supporting this decision, there is no need to 
discuss, in detail, the extensive evidence of record.  Indeed, 
the Federal Circuit has held that the Board must review the 
entire record, but does not have to discuss each piece of 
evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 
2000).  

By rating decision of August 2007, service connection for 
arthritis, lumbosacral spine, was granted and awarded a 
20 percent rating, effective June 2001.  The Veteran appealed the 
assigned rating.  

During the pendency of this appeal, regulatory changes revised 
the criteria for diagnosing and evaluating the spine.  68 Fed. 
Reg. 51454-51458 (2003).  
 
VA's General Counsel, in a precedent opinion, has held that when 
a new regulation is issued while a claim is pending before VA, 
unless clearly specified otherwise, VA must apply the new 
provision to the claim from the effective date of the change as 
long as the application would not produce retroactive effects.  
VAOPGCPREC 7-03; 69 Fed. Reg. 25179 (2003).  The amended versions 
may only be applied as of their effective date and, before that 
time, only the former version of the regulation may be applied.  
VAOPGCPREC 3-00; 65 Fed. Reg. 33422 (2000).  

The RO addressed the Veteran's claim for increase under both the 
old criteria in the VA Schedule for Rating Disabilities and the 
current regulations.  Therefore, there is no prejudice to the 
Veteran for the Board to apply the regulatory revisions of 
September 26, 2003 in our appellate adjudication of this appeal.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Under Diagnostic Code 5010, arthritis due to trauma, 
substantiated by X-ray findings, will be rated as degenerative 
arthritis under Diagnostic Code 5203.  
38 C.F.R. § 4.71a, Diagnostic Code 5003.  

Under Diagnostic Code 5003, degenerative arthritis (hypertrophic 
or osteoarthritis), established by x-ray findings, is rated on 
the basis of the limitation of motion under the appropriate 
diagnostic code for the specific joint or joints involved.  When, 
however, the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each such 
major joint or group of minor joints affected by limitation of 
motion, to be combined, not added under Diagnostic Code 5003.  
Limitation of motion must be objectively confirmed by findings 
such as swelling, muscle spasm, or satisfactory evidence of 
painful motion. A 20 percent evaluation is assigned when there is 
x-ray evidence of two or more major joints or two or more minor 
joint groups, with occasional incapacitating exacerbations. 38 
C.F.R. § 4.71a, Diagnostic Code 5003.  


Under Diagnostic Code 5295, prior to September 26, 2003, a 40 
percent rating was assigned for severe lumbosacral strain, with 
listing of whole spine to opposite side, positive Goldthwaite's 
sign, marked limitation of forward bending in standing position, 
loss of lateral motion with osteoarthritic changes, or narrowing 
or irregularity of joint space, or some of the above with 
abnormal mobility on forced motion; a 20 percent rating was 
assigned with muscle spasm on extreme forward bending, loss of 
lateral spine motion, unilateral, in standing position; a 10 
percent rating was assigned for characteristic pain on motion; 
and a 0 percent rating was assigned with slight subjective 
symptoms only.  38 C.F.R. § 4.71a, Diagnostic Code 5295.  

Prior to September 26, 2003, Diagnostic Code 5292, for limitation 
of motion of the lumbar spine, provided a 10 percent rating when 
limitation of motion was slight, a 20 percent rating when 
moderate, and a 40 percent rating when severe.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5292.  

Under the revised rating criteria beginning on September 26, 
2003, involving the general rating formula for diseases or 
injuries of the spine, a 50 percent evaluation is assigned for 
lumbosacral strain when there is unfavorable ankylosis of the 
entire thoracolumbar spine; and a 40 percent evaluation is 
assigned for forward flexion of the thoracolumbar spine to 30 
degrees or less, or with favorable ankylosis of the thoracolumbar 
spine.  Forward flexion of the thoracolumbar spine greater than 
30 degrees but not greater than 60 degrees or muscle spasm or 
guarding severe enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis warrants a 20 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5235 to 5243.  

The notes to the revised rating formula for diseases and injuries 
to the spine state that any associated objective neurological 
abnormalities, including, but not limited to, bowel or bladder 
impairment, are to be rated separately, under an appropriate 
diagnostic code.  38 C.F.R. § 4.71a, Note (1).  

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero to 
30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  The combined range of motion refers to the sum of the 
range of forward flexion, extension, left and right lateral 
flexion, and left and right rotation. The normal combined range 
of motion of the thoracolumbar spine is 240 degrees.  The normal 
ranges of motion for each component of spinal motion provided in 
this note are the maximum that can be used for calculation of the 
combined range of motion.  38 C.F.R. § 4.71a, Note (2).  

Ankylosis is "immobility and consolidation of a joint due to 
disease, injury, or surgical procedure."  Colayong v. West, 12 
Vet App 524 (1999) (citing DORLAND'S ILLUSTRATED MEDICAL 
DICTIONALRY (28TH Ed. 1994) at 86).  

Although the criteria under Diagnostic Code 5292 was less defined 
than the current criteria and numerical ranges of motion were not 
provided in the prior rating criteria, guidance can be obtained 
from the amended regulations.  In adopting specific ranges of 
motion to define what is normal, VA stated that the ranges of 
motion were based on the American Medical Association Guides to 
the Evaluation of Permanent Impairment, 2nd ed., (1984), which is 
the last edition of the Guides that measured range of motion of 
the spine using a goniometer.  See supplementary information, 67 
Fed. Reg. 56,509 (Sept. 4, 2002).  In other words, even though 
pre-2003 regulations did not define normal range of motion for 
the spine, the current definition is based on medical guidelines 
in existence since 1984, and the Board can consider the current 
ranges of motion to rating spine disabilities under the old 
criteria.

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  One diagnostic 
code may be more appropriate than another based on such factors 
as an individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  See Butts v. Brown, 5 Vet. App. 532 
(1993).

In March 2001, the Veteran was seen with complaints on the left 
side of his neck and back since he was involved in an accident 
earlier in the month.  He described the accident as a near head 
on collision, as a vehicle opposite him was pushed into a 3rd 
vehicle.  He stated that he had difficulty since the accident and 
had difficulty doing his job.  He related some difficulty with 
his low back in the service 35 years earlier, but he had been 
otherwise asymptomatic since that time.  Physical examination of 
the lumbar spine revealed tenderness almost exclusively over the 
left side extending toward the posterior superior iliac spine but 
not over the sciatic notches right or left with definite 
restriction of motion more so than the cervical spine but without 
spasm.  There was no tenderness over the posterior thigh or groin 
regions identified.  X-rays revealed some degenerative changes of 
the lumbar spine but no acute evidence of osseous abnormality.  
The pertinent impression was degenerative joint disease and 
lumbar sprain/strain syndrome.  

The Veteran was seen at the Physical Therapy Center, Inc. in 
May 2001.  He had complaints of pain in the lumbar area.  Pain 
was rated as 6-7/10.  He had 4+/5 strength in the lower 
extremities.  He had decreased sensitivity to touch of the left 
lower extremity.  Lumbar ranges of motion were all less than 
25 percent of range with increased low back pain at the end of 
ranges.  Such would equate to approximately 67 degrees of forward 
flexion.  The physical therapist stated that the goals were to 
decrease pain, increase range of motion, increase strength in the 
lower extremity, decrease point tenderness, and initiate a home 
exercise program.  

In June 2001, the Veteran was seen at Our Lady of the Lake 
Regional Medical Center for left sided weakness since a motor 
vehicle accident.  The impression was left sided weakness 
secondary to a motor vehicle accident or rule out cerebrovascular 
accident.  

The Veteran underwent a VA x-ray examination in September 2001.  
The x-ray indicated there was no malalignment noted.  The lumbar 
disc space was normal in height.  There was no significant spur 
formation seen.  There were no fractures or areas of bone 
destruction.  The pedicles and pars appeared intact.  The 
impression was unremarkable lumbar spine.  

A September 2001 Social Security Determination indicated, in 
pertinent part, that the Veteran became disabled for Social 
Security purposes in May 2001.  The primary diagnosis was late 
effects of cerebrovascular accident and the secondary diagnosis 
was diabetes mellitus.   

In March 2002, the Veteran underwent a whole body bone scan at 
HealthSouth Diagnostic Center of Baton Rouge.  The view of the 
lumbar spine showed no osteolysis was seen.  The left L4-5 
articular facet was slightly sclerotic.  The impression was 
minimal degenerative change in the lumbar facet.  It did not 
appear to be a usual foci for osseous metasis.  

A February 2003, physician's note from M.J.G., Chiropractor 
Physician, was associated with the claims folder.  The note 
indicated that the Veteran was under his care, and had severe 
damage to his back.  Dr. M.J.G. stated that the Veteran's x-rays 
showed disc lesions in his spine.  There was degenerative 
arthritis present.  

The Veteran testified at a Travel Board hearing in January 2004.  
He stated that he injured his back in service.  He related that 
he had not had any injuries to his back since service.  After he 
got older, his back difficulties continued to the point it was at 
the time of the hearing.  He related he had pain walking.  He 
also testified that he was in receipt of Social Security benefits 
and he received these benefits as a result of his back 
disability.  

The Veteran was seen by D.W.D., MD in September 2004 for 
Disability Determination Services.  He gave a history of a stroke 
in March 2000 and a motor vehicle accident in March 2001.  He 
thought he had recovered from his left-sided stroke but after the 
MVA, he began having severe pain in his left side with weakness, 
trouble walking, and an inability to use his left hand.  He 
stated that he was told the pain was not related to the stroke.  
Orthopedic examination showed loss of range of motion of the left 
hand.  Range of motion of all other joints were normal by passive 
motion but had some loss actively.  Curvature of the lumbar spine 
was normal.  There was no crepitus, instability, deformity, 
spasm, rubor, calor, dolar, or tremor of any bone, joint, or 
muscle.  Range of the thoracolumbar spine showed flexion of 
90 degrees, 30 degrees of extension, internal and external 
rotation of 80 degrees.   

In January 2005, the Veteran underwent a VA MRI.  The lumbar 
spine demonstrated normal alignment and lordotic curvature.  
There was a normal disc space height and signal.  There was no 
evidence of neural foraminal narrowing or spinal canal stenosis.  
A Scmorl's node was present at the inferior and plate of vertebra 
T-11.  There was moderate hypertrophic degenerative arthritic 
changes in the L4-5 apophyseal joints.  Impression was mild 
degenerative changes of the lower lumbar spine as noted.  

The Veteran underwent a VA examination in July 2006.  The Veteran 
indicated that he had been in many motor vehicle accidents since 
his strain to the lumbar spine.  He related that he was carrying 
another serviceman in 1966 who was too heavy.  He completed the 
rest of his 3 years of service without any limitation or profile.  
Physical examination showed normal posture and gait.  He had no 
lumbar flattening, lumbar lordosis, scoliosis, or reverse 
lordosis.  He had no spasm, atrophy, guarding, pain with motion, 
tenderness, or weakness.  Range of the thoracolumbar spine was 0 
to 60 degrees of flexion with pain at 60 degrees; extension of 
0 to 30 degrees; lateral flexion and rotation on the right and 
left were 0 to 30 degrees, respectively.  There was no additional 
limitation of motion on repetitive use of the joint due to pain, 
fatigue, weakness, or lack of endurance.  
There was a normal sensory examination.  The examiner stated that 
there were very slow movements that were within a normal flexion 
range of motion, yet when asked to specifically flex, the Veteran 
related complaints of pain.  The examiner stated that the Veteran 
had a degenerative lumbar spine due to his age and neuropathy due 
to diabetes.  The examiner stated that the changes the Veteran 
presently had were due to age-slow generalized changes.  

Based on the foregoing, the evidence of record has not shown that 
the Veteran warranted in excess of a 20 percent rating at any 
time during the appellate period.  Presently, and throughout the 
appellate period, the Veteran's low back disability has been 
rated 20 percent disabling.  

Prior to September 2003, there was no evidence of severe 
disability to warrant a 40 percent rating under DC 5292 for 
severe limitation of lumbar spine motion nor was there severe 
lumbosacral strain with listing of the whole spine to opposite, 
positive Goldthwaite's sign marked limitation of forward bending 
in a standing position, loss of lateral motion with osteo-
arthritic changes or narrowing or irregularity of joint space, 
necessary for a 40 percent rating for DC 5295 for lumbosacral 
strain.    

Prior to September 2003, of import is that the Veteran was 
involved in a motor vehicle accident in March 2001, and all of 
his symptoms on the left side appeared to be related to that 
accident.  During a March 2001 examination report, the Veteran 
stated that he had difficulty with his low back in service 
35 years, earlier, but had been asymptomatic since that time, 
until the March 2001 motor vehicle accident.  The examination 
showed no spasm, no tenderness, and only x-ray evidence of 
degenerative changes of the lumbar spine.  In May 2001, he had 
4+/5 strength.  A whole body scan in May 2002 showed minimal 
degenerative changes of the lumbar facet.  None of these findings 
are indicative of severe limitation of lumbar motion nor are 
there severe findings of lumbosacral strain, which would warrant 
a 40 percent rating.  

The Board recognizes that the February 2003 note from M.J.G. 
described the Veteran as having severe damage to his back.  
However, this finding is essentially an outlier.  The remaining 
medical evidence, both prior to February 2003 and since, all show 
a level of disability no greater than moderate.  The worst 
recorded range of motion was when the Veteran was examined in 
2006, which showed forward flexion limited to 60 degrees.  Even 
then, there was some question as to whether the Veteran was 
credible with respect to his symptomatology.

Since September 2003, the evidence of record is still devoid of 
findings sufficient to show a 40 percent rating is warranted.  In 
September 2004, range of motion was described as normal.  In 
July 2006, at his VA examination, flexion was limited to no more 
than 60 degrees, and there was no additional limitation of motion 
due to repetitive use of the joint due to pain, fatigue, weakness 
or lack of endurance.  There was also no evidence of ankylosis at 
any point during this appellate period.  Forward flexion of 
30 degrees or less, or favorable ankylosis of the entire 
thoracolumbar spine, necessary to warrant a 40 percent rating, 
has not been shown.  

Consideration has also been given as to whether a higher rating 
may be assigned for intervertebral disc syndrome under Diagnostic 
Code 5293 or 5243.  However, a review of record shows no 
diagnosis of intervertebral disc syndrome.  The degenerative 
changes of the spine have been described as minimal.  Further, as 
for his complaints of left-sided weakness and neuropathy, those 
symptoms have been ascribed to his non-service connected 
residuals of a cerebrovascular accident and/or diabetes mellitus.  
The assignment of higher rating for intervertebral disc syndrome 
is simply not warranted.  There is also no evidence that the 
Veteran suffers from mild, incomplete paralysis of the sciatic 
nerve due to his low back disability.  See 38 C.F.R. § 4.124a, 
Diagnostic Codes 8520, 8521 (2010).

The Board has also considered the Veteran's statements.  At no 
time has he stated that his disability has worsened since his 
last VA examination.  He has only stated that he warrants a 
100 percent rating for his low back disability.  Assuming that he 
believes his disability is worse, the Board has considered his 
complaints of pain.  In rendering a decision on appeal, the Board 
must analyze the credibility and probative value of the evidence, 
account for the evidence which it finds to be persuasive or 
unpersuasive, and provide the reasons for its rejection of any 
material evidence favorable to the claimant.  See Gabrielson v. 
Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  The 
former is a legal concept determining whether testimony may be 
heard and considered by the trier of fact, while the latter is a 
factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted.  Rucker 
v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991) ("although interest may affect the credibility of 
testimony, it does not affect competency to testify').

In this case, the Veteran is competent to report symptoms because 
this requires only personal knowledge as it comes to him through 
his senses.  Layno, 6 Vet. App. at 470.  He is not, however, 
competent to identify a specific level of disability of this 
disorder according to the appropriate diagnostic code.

Such competent evidence concerning the nature and extent of the 
Veteran's lumbosacral spine has been provided by the medical 
personnel who have examined him during the current appeal and who 
have rendered pertinent opinions in conjunction with the 
evaluation.  The medical findings (as provided in the examination 
reports) directly address the criteria under which the disability 
is evaluated.  As such, the Board finds these records to be more 
probative than the Veteran's subjective evidence of complaints of 
increased symptomatology.  See Cartright v. Derwinski, 2 Vet. 
App. 24, 25 (1991) (interest in the outcome of a proceeding may 
affect the credibility of testimony).  The examinations and 
evaluation of the Veteran's symptomatology are probative of his 
condition in connection with the criteria under which his 
disability was to be evaluated.  

Next, the Board will consider whether referral for an 
extraschedular evaluation is warranted.  The question of an 
extraschedular rating is a component of a claim for an increased 
rating. Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although 
the Board may not assign an extraschedular rating in the first 
instance, it must specifically adjudicate whether to refer a case 
for extraschedular evaluation when the issue either is raised by 
the claimant or is reasonably raised by the evidence of record.  
Barringer v. Peake, 22 Vet. App. 242 (2008).  

Under the provisions of 38 C.F.R. § 3.321(b)(1) (2010), the Under 
Secretary for Benefits or the Director, Compensation and Pension 
Service, is authorized to approve an extraschedular evaluation if 
the case "presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to render 
impractical the application of the regular schedular standards." 
Id.  Therefore, there must be a comparison between the level of 
severity and symptomatology of the claimant's service- connected 
disability with the established criteria found in the rating 
schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 
(2008).  

In this case, there is no evidence of marked interference with 
the Veteran's employment or frequent periods of hospitalization 
that indicate that referral for an extraschedular evaluation is 
warranted.  Specifically, during the appeals period, there is no 
evidence of hospitalization as a result of his lumbar spine 
disability.  Although the Veteran has been unemployed since 2001, 
and although he has indicated that he stopped working because of 
his back pain, there is no evidence of record that shows that his 
back pain prevents him from working.  The most recent VA 
examination of July 2006 specifically indicates that the Veteran 
has slow generalized degenerative changes of the lumbar spine due 
to age.  Moreover, the Veteran has stated throughout his claim 
that his Social Security disability claim and determination shows 
that he is disabled because of his low back disability.  Those 
records show just the opposite.  They show that the Veteran is 
disabled because of CVA and diabetes mellitus, for which he is 
not service-connected.  Additionally, he related during his 
Travel Board hearing of January 2004, that he had no injuries 
since service.  Specifically, and replete throughout the record, 
it shows that the Veteran was involved in a motor vehicle on at 
least one occasion in March 2001 and on one occasion in the 
record, it is indicated that he has been involved in numerous 
motor vehicle accidents. Those records showed left sided weakness 
which at times could not be determined to be different than that 
caused by his CVA.   Such causes the Board to question the 
Veteran's credibility with respect to his assertion that his back 
disability is incapacitating.  The rating criteria reasonably 
describes the Veteran's disability level and symptomatology, and 
provides for higher ratings for additional or more severe 
symptoms than currently shown by the evidence.  Thus, his 
disability picture is contemplated by the rating schedule, and 
the assigned schedular evaluation is, therefore, adequate.  
Consequently, referral to the Under Secretary for Benefits or the 
Director, Compensation and Pension Service, under 38 C.F.R. § 
3.321 is not warranted for his claimed service-connected 
arthritis, lumbosacral spine increased rating.  

In sum, the competent evidence does not show that the Veteran's 
symptomatology of his arthritis, lumbosacral spine, warrants more 
than a 20 percent rating for any period on appeal.  


ORDER

An initial increased rating for arthritis, lumbosacral spine, is 
denied.


REMAND

A remand is required in this case to ensure that there is a 
complete record upon which to decide the Veteran's claim of 
entitlement to TDIU so that he is afforded every possible 
consideration.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the U.S. Court of 
Appeals for Veterans Claims (Court) held that a claim for a total 
rating based on individual unemployability (TDIU) is part of an 
increased rating claim when such claim is expressly raised by the 
Veteran or reasonably raised by the record.  The Court further 
held that when evidence of unemployability is submitted at the 
same time that the Veteran is appealing the initial rating 
assigned for a disability, the claim for TDIU will be considered 
part and parcel of the claim for benefits for the underlying 
disability.  Id.   Because the Veteran in this case has alleged 
that he is unable to work due to his low back disability, the 
Board finds that the issue of TDIU has been reasonably raised by 
the record and is, thus, properly before the Board by virtue of 
his increased-rating claims pursuant to Rice.

Having determined that the issue of TDIU is properly raised by 
the record, the Board finds that further development is necessary 
prior to adjudicating the claim.  In this regard, the law 
provides that a TDIU may be granted upon a showing that the 
Veteran is unable to secure or follow a substantially gainful 
occupation due solely to impairment resulting from his or her 
service-connected disabilities.  See 
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 
(2009).  In this case, the Veteran is presently service connected 
for arthritis, lumbosacral spine, which is rated as 20 percent 
disabling.   

Accordingly, the case is remanded for the following actions:

1.  The Veteran should be provided with an 
appropriate application form regarding his claim 
for entitlement to TDIU.  The Veteran is requested 
to return the completed form, and he is advised 
that failure to cooperate in the development of 
his claim could result in the denial of the claim.

2.  Thereafter, the claim for TDIU should then be 
adjudicated by the agency of original 
jurisdiction.  If the benefit sought on appeal is 
not granted, a statement of the case shall be 
issued, and the Veteran should be provided an 
opportunity to respond in accordance with 
applicable statutes and regulations.  The case 
should be then returned to the Board for further 
appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


